Opinion by
Watkins, J.,
In this unemployment compensation case the claimant has appealed from the decision of the Unemployment Board of Review that held he was discharged from work for willful misconduct connected with his work and so was disqualified from benefits by virtue of the provisions of §402(e) of the Unemployment Compensation Law, 43 PS §802(e). The Bureau of Employment Security and the Referee had also so found.
The claimant, George J. Heib, was last employed by Foremost Dairies, Scranton, Pennsylvania, on December 24, 1960, when he was discharged after being observed standing at a bar in a cafe at 10:30 a.m., with a glass of beer in his hand. He had been warned previously about drinking while on duty, which ivas in violation of a posted company rule of which he had full knowledge. He admitted there was a glass of beer in front of him but denied that it was his and contended that his reason for being in the cafe was to sell eggnog for his company. However, there was competent testimony that he had been drinking because of the odor of his breath; and that he was standing at the bar with his hand on the glass of beer.
“The credibility of the witnesses, the weight of their testimony, and the reasonable inferences to be drawn *389from it are for the board.” Ristis Unemployment Compensation Case, 178 Pa. Superior Ct. 400, 403, 116 A. 2d 271 (1955). It is a fair inference, from tbe testimony in tbis case, that a man who was standing at a bar with his band on a glass of beer, was drinking tbe beer. Tbis was a deliberate violation of tbe company’s rule that prohibited drinking during working hours and constituted willful misconduct under the law. Krasopsky Unemployment Compensation Case, 194 Pa. Superior Ct. 168, 166 A. 2d 341 (1960).
Decision affirmed.